Case 19-22390-CMB        Doc 82   Filed 02/24/20 Entered 02/24/20 18:49:03    Desc Main
                                  Document     Page 1 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

EDWARD C. LECKEY,                              Bankruptcy No. 19-22390-CMB

             Debtor.                           Chapter 7

JEFFREY J. SIKIRICA,                           Document No.

             Movant,                           Related to Doc. No. 73

      v.                                       Hearing Date and Time:
                                               March 5, 2020 at 1:30 p.m.
EDWARD C. LECKEY,

             Respondent.

 RESPONSE TO MOTION TO COMPEL DEBTOR TO TURNOVER RECORDS OF THE
                ESTATE PURSUANT TO 11 U.S.C. § 521(4)

      AND NOW, comes Edward C. Leckey, the Debtor in the above Chapter 7 Case, by

and through his Counsel, Robert O Lampl, John P. Lacher, David L. Fuchs and Ryan J.

Cooney, and files this RESPONSE TO MOTION TO COMPEL DEBTOR TO TURNOVER

RECORDS OF THE ESTATE PURSUANT TO 11 U.S.C. § 521(4) as follows:

      1.     Admitted.

      2.     Admitted.

      3.     Admitted.

      4.     Denied. The transcripts of the November 14, 2019 Deposition and the

November 2019 §341 Meeting of Creditors speak for themselves. By way of further

response, the Debtor submits that the questions regarding his wife’s status at the §341

Meeting of Creditors were unclear and that to the extent his responses were inaccurate,

said inaccuracies were unintentional. Additionally, the Debtor was clearly forthcoming at

the November 14, 2019 deposition.
Case 19-22390-CMB       Doc 82     Filed 02/24/20 Entered 02/24/20 18:49:03   Desc Main
                                   Document     Page 2 of 5


      5.     The Debtor acknowledges receipt of the November 21, 2019 letter, however,

the undersigned inadvertently failed to calendar the need to respond and thus apologizes

to the Trustee and the Court for not promptly preparing a response.

      6.     The Debtor has searched for the requested records. At this time, the Debtor

represents the following:

             A. Mrs. Leckey died intestate;

             B. A list of Mrs. Leckey’s assets is being prepared.

             C. Mrs. Leckey had no life insurance policies; and

             D. The Debtor has not located any paperwork associated with the purchase

             of the T.A. King paintings and the coin collection.

The Debtor is in the process of preparing a sworn affidavit regarding the above and will

provide the same to the Trustee.

      WHEREFORE, it is respectfully requested that this Honorable Court enter an Order

denying the Motion to Compel Debtor to Turnover Records of the Estate Pursuant to 11

U.S.C. § 521(4).
Case 19-22390-CMB     Doc 82   Filed 02/24/20 Entered 02/24/20 18:49:03     Desc Main
                               Document     Page 3 of 5


                                                  Respectfully Submitted,


Date: February 24, 2020                           /s/ Robert O Lampl
                                                  ROBERT O LAMPL
                                                  PA I.D. #19809
                                                  JOHN P. LACHER
                                                  PA I.D. #62297
                                                  DAVID L. FUCHS
                                                  PA I.D. #205694
                                                  RYAN J. COONEY
                                                  PA I.D. #319213
                                                  Counsel for the Debtor
                                                  Benedum Trees Building
                                                  223 Fourth Ave, 4th Floor
                                                  Pittsburgh, PA 15222
                                                  (412) 392-0330 (Phone)
                                                  (412) 392-0335 (Facsimile)
                                                  Email: rlampl@lampllaw.com
Case 19-22390-CMB       Doc 82   Filed 02/24/20 Entered 02/24/20 18:49:03     Desc Main
                                 Document     Page 4 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

EDWARD C. LECKEY,                             Bankruptcy No. 19-22390-CMB

             Debtor.                          Chapter 7

JEFFREY J. SIKIRICA,                          Document No.

             Movant,                          Related to Doc. No. 73

       v.                                     Hearing Date and Time:
                                              March 5, 2020 at 1:30 p.m.
EDWARD C. LECKEY,

             Respondent.


                               CERTIFICATE OF SERVICE

       Robert O Lampl, John P. Lacher, David L. Fuchs and Ryan J. Cooney, hereby

certify, that on the 24th day of February, 2020, a true and correct copy of the foregoing

RESPONSE TO MOTION TO COMPEL DEBTOR TO TURNOVER RECORDS OF THE

ESTATE PURSUANT TO 11 U.S.C. § 521(4) was served upon the following (via electronic

service):

Jeffrey J. Sikirica
121 Northbrook Drive
Gibsonia, PA 15044
trusteesikirica@zoominternet.net

Office of the United States Trustee
Liberty Center
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222
Larry.e.walquist@usdoj.gov
Case 19-22390-CMB     Doc 82   Filed 02/24/20 Entered 02/24/20 18:49:03   Desc Main
                               Document     Page 5 of 5


Date: February 24, 2020                           /s/ Robert O Lampl
                                                  ROBERT O LAMPL
                                                  PA I.D. #19809
                                                  JOHN P. LACHER
                                                  PA I.D. #62297
                                                  DAVID L. FUCHS
                                                  PA I.D. #205694
                                                  RYAN J. COONEY
                                                  PA I.D. #319213
                                                  Counsel for the Debtor
                                                  Benedum Trees Building
                                                  223 Fourth Ave, 4th Floor
                                                  Pittsburgh, PA 15222
                                                  (412) 392-0330 (Phone)
                                                  (412) 392-0335 (Facsimile)
                                                  Email: rlampl@lampllaw.com
